COAL BUY AND SELL AGREEMENT This Coal Buy and Sell Agreement (hereinafter referred to as the “Coal Agreement”) made and entered into as of this 4th day of February, 2010, by and between JBM Energy Company, LLC, a limited liability company organized under the laws of the State of Delaware (hereinafter referred to as the “Seller”), and Future Gas Holdings, Ltd (hereinafter referred to as the “Buyer”). WITNESSETH: WHEREAS, by Quit Claim Mineral Deed dated July 8, 2005, a copy of which is attached to this Coal Agreement as Exhibit 1 and by this reference made a part hereof, Russell B. Pace, Jr. did convey, remise and forever quit claim unto Seller all coal mineral rights located under real property in Judith Basin County, Montana as described in Exhibit “A” attached to the aforesaid Quit Claim Mineral Deed (hereinafter referred to as the “coal property”), and WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from Seller, on the terms and conditions set forth below, the coal property as described above. NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants and conditions hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1. PROPERTY a. Seller agrees to convey to Buyer by quit claim deed all of its right, title and interest in and to the coal property it acquired from Russell B. Pace, Jr. as described above, together with all easements, rights-of-way, tenements, hereditaments, appurtenances and surface use rights, owned by Seller and used or connected with the beneficial use or enjoyment of the coal property. b. Seller shall convey the coal property free and clear of all mortgages, liens, claims, charges, encumbrances, leases, security interests and pledges, of any kind or nature except for the royalty interest retained by Seller as provided in paragraph 4.a. below. c. Attached hereto as Exhibit 2 and by this reference made a part of this Agreement is a Map entitled "Mineral Rights Owned by Russell B. Pace, Jr. and JBM Energy Company, LLC, Judith Basin County, Montana" showing the location of all the coal and other minerals owned by Pace and JBM in Judith Basin County, Montana. 2. EXPLORATION EXPENDITURES a. In addition to the Purchase Price as provided for in paragraph 3 below and as further consideration to the Seller for the sale of the coal, Buyer agrees that within eighteen (18) months from the date of this Coal Agreement Buyer will, at Buyer’s sole cost and expense, drill such additional holes, take and evaluate such additional cores, as are needed to prepare (1) a Reserve Study setting forth the quantity and classification of proven and probable coal reserves and a valuation thereof, and (2) a Mine Feasibility Study which includes a Mining Plan to produce a minimum of Fifty (50) million tons of coal.Buyer agrees to produce both such Studies and Mining Plan. b. Seller shall have the right, if it so elects, for its representative to be present at all drilling activities, and to receive copies of all drill hole records, core test evaluations and other mineral evaluations, Reserve and Mine Feasibility studies, as they are produced.Seller shall also have the right to take samples from the drill holes for its own use, at Seller’s expense. 3. PURCHASE PRICE Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the Coal Property as described above and all rights referred to in paragraph 1.a. above, for a total purchase price of One Million Nine Hundred Fifty Thousand U.S.
